Oo Ce ~JD HN A Be WD BH —

No Who WN NN BO BO KO BR Rw mm mm el
ao NN DR A Fk WY NH —- FS Oo SB VS HN TH F&F WY NY | S&S

FILED

Gene D. Vorobyov, Attorney at Law
California Bar # 200193 MAR 3 0 2028

450 Taraval Street, # 112 Sian U8. BIRTRICT COURT |
San Francisco, CA 94116 TERN STAIC sa
(415) 425-2693

gene.law@gmail.com

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES, Case No. 2:11-cr-00210-JAM-5
ae [9th Cir. Case Nos.
Plaintiff, 15-50127 & 16-10122]
Vv.
EDWARD SHEVTSOV,

[propose osed] ORDER CONTINUING

Defendant, DER DATE

 

 

 

Based on a finding of GOOD CAUSE, the Court orders that defendant
Edward Shevtsov (having been previously convicted and sentenced to the
custody of Bureau of Prisons) shall surrender to the institution designated by
the Bureau of Prisons, or if no such institution has been designated, to the
United States Marshall’s Office in Sacramento, California, before 2:00 p.m.
on May 18, 2020. The defendant is further advised it is a criminal offense
punishable by a consecutive term of imprisonment to fail to surrender for
service of sentence pursuant to the order of this Court. All current conditions
of release shall remain in effect until the defendant surrenders in accordance

with this order.

-1-

 
Oo Oo YD DHA MH BB &Y HY =

we WHO Ww WN KR KOO KD RD RRO ow mmm lll
oOo ss BDH FF WY YY ~~ GT OBO fF SD HB w F&F WwW NH | OS

 

 

The Court is aware that Mr. Shevtsov filed a petition for a writ of
certiorari in the United States Supreme Court, which that court may decide
as early as April 17, 2020. In the event the petition is granted or pending on
April 22, 2020, the parties may reassess the surrender date at that time.

IT IS SO ORDERED.

Dated: 3/30 2020 eA AYernes

HONORABLE JOHN A. MENDEZ
United States District Judge

-2-

 
